To compel respondents to proceed in the Circuit Court for her relief and maintenance, under Sec. 1742, How. Stat.
Denied, without costs, May 11, 1892.
The answer alleged that relator had never requested respondent to apply in her behalf to the Circuit Court; that all of relator’s, dealings had been with the board of poor commissioners for the; city of Detroit for aid, relief or maintenance; nor is she a public charge or liable to become such, and that her children did not refuse or decline to give her support, maintenance or relief.